Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2009                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  137209 & (20)(21)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                           Justices


  v                                                                  SC: 137209
                                                                     COA: 285455
                                                                     Genesee CC: 00-006041-FC
  JODY LYNN WELLS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 25, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand for DNA testing and the motion for appointment of counsel are
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 24, 2009                   _________________________________________
         p0217                                                                  Clerk